Appeal from a judgment of the County Court of Columbia County (Zittell, J.), rendered December 1, 1981, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree. In an earlier decision (95 AD2d 875), we remitted this matter for a hearing and determination of defendant’s Sandoval motion. That hearing has been held and the trial court’s reasons for its ruling, which have now been elaborated in the record, demonstrate that the trial court properly exercised its discretion when it passed upon that motion. Judgment affirmed. Kane, J. P., Main, Casey, Mikoll and Yesawich, JJ., concur.